 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TODD A. PICKLES
   ROSANNE L. RUST
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-223 KJM
12                                Plaintiff,            STIPULATION TO RESET MATTER
                                                        ARRAIGNMENT ON SUPERSEDING
13                          v.                          INDICTMENT; ORDER
14   DAVID SUN,
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     On September 27, 2018, the grand jury returned a superseding indictment in the above-

21 captioned matter.

22          2.     At the parties’ request, this matter was placed on the Court’s calendar for an arraignment

23 on the superseding indictment on Wednesday, October 10, 2018 at 2:00 p.m. before the Honorable

24 Deborah Barnes, United States Magistrate Judge. Subsequently, the parties learned that the Mandarin-

25 Cantonese interpreter is unavailable that date but is available on October 12, 2018. Accordingly, in

26 order to ensure the defendant can knowingly and fully participate in the arraignment, the parties jointly
27 request that the arraignment be reset for Friday, October 12, 2018 at 11:00 a.m. before Judge Hollows.

28

      STIPULATION TO SET MATTER FOR ARRAIGNMENT ON      1
30    SUPERSEDING INDICTMENT
 1          3.     Counsel for defendant agrees to inform his client upon entry of this proposed order that

 2 Court has ordered the defendant to appear on the date and time as requested by the parties.

 3          IT IS SO STIPULATED.

 4
     Dated: October 5, 2018                                 MCGREGOR W. SCOTT
 5                                                          United States Attorney
 6                                                          /s/ Todd A. Pickles
                                                            TODD A. PICKLES
 7                                                          ROSANNE L. RUST
                                                            Assistant United States Attorneys
 8

 9
     Dated: October 5, 2018                                 /s/ Patrick Hanly (as authorized
10                                                          on Oct. 3, 2018)
                                                            PATRICK HANLY, ESQ.
11
                                                            Counsel for Defendant
12                                                          DAVID SUN

13

14

15                                         FINDINGS AND ORDER

16          The Court adopts the parties’ stipulation. For good cause showing, the matter is reset for

17 arraignment on superseding indictment on October 12, 2018 at 11:00 a.m. before the Honorable Gregory

18 G. Hollows, Courtroom 9, 13th Floor. Defendant David Sun is ordered to appear on that date at that

19 time.

20 Dated: October 9, 2018
21

22

23

24

25

26
27

28

      STIPULATION TO SET MATTER FOR ARRAIGNMENT ON      2
30    SUPERSEDING INDICTMENT
